—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered October 10, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, and judgment, same court (Edward Davidowitz, J.), rendered October 20, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 3 to 6 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. Probable cause was established by radioed descriptions of defendant that were sufficiently specific given the very close temporal and spatial proximity of defendant to the drug sale and the absence of anyone else meeting the descriptions in the vicinity (see, People v Sandoval, 253 AD2d 727, lv denied 92 NY2d 1037). In any event, defendant’s struggle with an officer provided probable cause independently for defendant’s arrest (see, People v Townes, 41 NY2d 97). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.